DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 recites: 
“acquiring phase information of a reception signal of each of a plurality of virtual antennas based on a combination of the plurality of transmission antennas and the plurality of reception antennas;”  
“20calculating, based on the phase information, at least one first phase difference between the plurality of transmission antennas in an outward path along which a transmission wave transmitted from the plurality of transmission antenna reaches a target;”
 “calculating, based on the phase information, at least one second phase difference between the plurality of reception antennas in a return path along which a reflected wave 25reflected by the target reaches the plurality of reception antenna;” and 
“determining, based on the at least one first phase difference and the at least one second phase difference, whether the outward path and the return path match each other.”
The limitations individually and collectively amount to a mathematical concept, an abstract idea.  The limitations also amount to a mental process; “acquiring phase 
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
Claim 12 includes an additional element of a “hardware processor”, i.e. a microcomputer per specification page 7.
The judicial exception is not integrated into a practical application because performance of these steps by a “hardware processor” amounts to simply implementing the abstract idea on a computer as a tool, which is not indicative of integration into a practical application. 
Further, the preamble indication that the machine on which the method operates is a “hardware processor of a radar device” which also includes antennas generally links the use of the judicial exception to a particular technological environment or field of use and does not amount to a particular machine that is integral to the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) does not integrate a 
Likewise, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception likewise as discussed above, the additional element (“hardware processor”) merely represents computer implementation of an abstract idea which does not amount to “significantly more” than the exception itself. 
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. No arguments are presented concerning claim 12 other than an indication that the claim is amended to incorporate features similar to those placed in claim 1.  However the claim remains subject to rejection under 35 U.S.C. 101 as detailed above. 

Allowable Subject Matter
Claims 1-10 are allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW M BARKER/Primary Examiner, Art Unit 3646